                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY M.A. WEST,
    Plaintiff,

       v.                                             CIVIL ACTION N0.19-CV-0147               FILED
UNITED STATES OF AMERICA, et al.,                                                              -' .   2019
                                                                                                       t. 1.
     Defendants.                                                                         B KATE BARKMAN, Cbt
                                                                                          y_             _Oep.Cferk
                                        MEMORANDUM
                                                                                               r-e..
SANCHEZ, C.J.                                                               JANUARvl},-;-!U"t 9
       Plaintiff Anthony M.A. West brings this civil action against: (1) the United States of

America; (2) Matthew G. Whitaker in his official capacity as Acting Attorney General of the

United States; (3) Daniel R. Coats, in his official capacity as Director of National Intelligence;

(4) Christopher A. Wray, in his official capacity as Director of the Federal Bureau of

Investigation; (5) Brandin Filkosky, in her individual and official capacities as an officer of

Pennsylvania's Department of Labor and Industry; (6) Abolade Akomolede, in his individual and

official capacities as a member of the Unemployment Compensation Board of Review of

Pennsylvania's Department of Labor and Industry; (7) Megan J. Brennan, in her official capacity

as Postmaster General; and (8) Unknown Agents "in their official and/or individual capacities, as

the case may be." West's Complaint essentially alleges that the government has ruined his life

by subjecting him to surveillance, precluding him from obtaining employment, and subjecting

him to daily indignities in society. West seeks leave to proceed in forma pauperis. For the

following reasons, the Court will grant West leave to proceed in forma pauperis, and dismiss his

Complaint.




                                                  1
I.        FACTS 1

          West's Complaint and exhibits total 460 pages. The Court has reviewed his submission

in its entirety but will not recount all of his allegations here as they are lengthy and detailed. The

gist of West's Complaint is that, as a result of a vast government conspiracy carried out by

means of surveillance and blacklisting, he was terminated from his job as a software engineer, he

has not been able to obtain unemployment compensation benefits or find other employment as a

software engineer, and he has generally been treated unfairly and/or singled out by others in

society in various respects. The Complaint details West's professional troubles and personal

frustrations and ties those incidents to a conclusion that "the federal government has been

inflicting on [him] a covert kind of civil death." (Compl. at 8, ~ 12.)

          West alleges that his "persecution" began in 2001 at Cornell University, where he "was

mobbed and thereafter complained about it, made anti-war statements, spoke out about political

issues, and tried to sue." (Id. at 9, ,r 15.) The basis for this contention is West's allegation that

when was a graduate student in computer science at Cornell University, former colleagues of his

with whom he had a falling out essentially turned everyone against him, which is what he refers

to as "mobbing." West also alleges there was a racial component to the social and professional

abuse he suffered during his time at Cornell. He adds that his family members have been

abusive and that they have on occasion let slip that he is under government surveillance. 2




1
    The following facts are taken from the Complaint and the exhibits attached to the Complaint.
2
 For example, West contends that in December of 2012, his "biological mother let slip in the
heat of passion that [he has] been under surveillance for 'ten years' on the pretext that [he is]
somehow mentally ill." (Campi. at 8, ,r 13 (footnote omitted).) West also contends that in 2013,
two of his aunts independently confirmed that he was "under a defamatory kind of surveillance"
that "poison[ed]" people against him "as far away as Europe." (Id.)
                                                   2
       In 2015, West was hired by Greenphire, Inc. as a software engineer. "Within a few

weeks [West] began having controversial thoughts in private, and immediately thereafter,

Greenphire took opportunities away from [him] (e.g., developing for the frontend, and

contributing to the design of the extensions to the system), and the Philadelphia police entered

[his] house in [his] absence, on a pretext that made no sense." (Id. at 21, ,r 86 (footnote

omitted).) West alleges that in 2016, "Greenphire's hostility toward [him] finally became

demonstrable when it called [him] into a meeting to blame [him] for a problem and declined to

apologize to [him] when [he] showed that it was someone else's fault." (Id. at 21, ,r 87

(footnotes omitted).) The situation at work continued to get worse for West, and he was

ultimately put on a performance improvement plan on June 9, 2017, which he alleges intended to

punish him for speaking out about the regular slights at work and the fact that he was

underutilized. West emailed the CEO of the company to complain about the unfair treatment.

He was subsequently terminated on June 13, 2017.

       West thereafter submitted an application to the Pennsylvania Department of Labor and

Industry for unemployment compensation benefits. However, he did not receive those benefits

because Greenphire allegedly lied about the circumstances surrounding his termination and the

Pennsylvania Department of Labor systematically ignored his side of the story. On May 1, 2018,

West received a call from Brandin Filkosky, an employee of the Department of Labor and

Industry, about his application. Specifically, Filkosky sought information about the reason West

was terminated. West indicates that she spoke to him in a "not friendly" tone. (Id. at 25, ,r 109.)

West further alleges that Filkosky deceived him on a follow up phone call and ultimately made

incorrect determinations about his termination from Greenphire. According to West, those

determinations unjustly precluded him from receiving benefits. Exhibits attached to the



                                                  3
Complaint reflect the agency's conclusion that West was ineligible for unemployment

compensation because he was fired for insubordination.

        West appealed Filkosky's denial of benefits determination and was notified of a hearing

on his appeal before Abolade Akomolede, a member of the Department of Labor and Industry's

Unemployment Compensation Board of Review, scheduled for June 27th. West responded to

the notice with a letter expressing his belief that a hearing would be inappropriate because the

process had been corrupted. Akomolede held the hearing in his absence and upheld Filkosky's

denial of benefits and without acknowledging West's letter.

        West later learned that although he mailed his letter on Friday, June 22 by expedited mail

so that it would arrive on Monday at the latest, the letter did not arrive until June 21-h after the

hearing was scheduled to take place. When West investigated, he learned that "the delay was

due not to one irregular event but, remarkably, to many, some of which even involve retrograde

motion." (Id. at 35, ,r 169.) West wrote a letter to the Postmaster General inquiring about the

delay and noting a "recurrent problem with return receipts" but he did not receive a response.

(Id.) A copy of the letter is attached to the Complaint as an exhibit. West concludes that the

state agency was biased against him and that the inconsistencies and errors in the rulings against

him, as well as the post office's handling of his letter, constitute additional evidence that the

government is persecuting him.

        West seeks a career as a software engineer and has applied for numerous jobs in the field

before, during, and after his employment with Greenphire. West alleges that he is more than

qualified to be a software engineer and that his cover letter is enthusiastic and inviting.

Nevertheless, he has not been able to secure employment as a software engineer despite having

applied for many jobs and despite having received interviews for some of those jobs. When



                                                   4
West attempted to follow up on rejections, he either did not receive a reply or the replies he

received were, in his mind, inadequate and insufficient. He also alleges that Greenphire and

other companies have attempted to direct him into software architecture even though he would

prefer to be a software engineer. The Complaint indicates that West's inability to obtain

employment as a software engineer and the non-responses or confusing responses of prospective

employers stems from government surveillance and blacklisting. West also alleges that some

employers engaged in a pretense of interviewing him or emailing with him to create the false

appearance that he was not blacklisted.

       In support of his conspiracy claims, West adds that attorneys have attempted to thwart

him from suing the government and have declined to represent him in connection with this case.

When he sought legal help from attorneys or civil rights organizations regarding his claims of

government surveillance, they repeatedly turned him away. For example, West alleges that

"'[t]he lawyers [he] called or emailed, particularly around July 2018, either refused to help [him],

sought to persuade [him] that sovereign immunity obviated claims against Pennsylvania's

government, [or J sought to veer [him J away from a civil rights suit and toward a suit in

employment law." (Id. at 59, ,r 321.) Some of the individuals he contacted even suggested that

he consult with a mental health professional.

       West also points to what he describes as "improbable, incongruous, [and] disturbing"

occurrences over the course of several years, which illustrate that he is treated differently from

others who might be in the same place or situation in general society. (Id. at 70, § 5.9.) For

instance, an officer of the Philadelphia Police Department entered West's home in 2015, and he

was told the reason for the visit was that his parents asked police to check on him out of concern

for his health. West alleges that reason was fabricated and that the real reason for the intrusion



                                                 5
was that "the police have the technology to detect" private feelings, such as the unhappiness

West felt about Greenphire, in the days preceding the incident. (Id. at 71, ,r 386.) On September

1, 2018, West alleges that he was "singled out" by a barista at a coffee shop, who tapped him on

the shoulder, showed him a credit card, and asked if the card belonged to him. (Id. at 73, ,r 401.)

West believes that "the barista accosted [him] for the sole purpose of creating the appearance

that she does not already know who [he is], i.e., that [he is] not defamed to her by watchlist and

surveillance." (Id. at 73, ,r 403.) West details several other incidents, and the Court will not

recount all of them here.

       Based on the above and other similar allegations, West initiated this lawsuit against the

federal government and various government actors. His Complaint makes clear that he seeks to

pursue this matter as a civil rights case. Accordingly, the Court will construe the Complaint as

raising constitutional claims pursuant to 42 U.S.C. § 1983 and Bivens v. Six Unknown Federal

Narcotics Agents, 403 U.S. 388 (1971). It also appears that West seeks to pursue violations of

criminal law. As relief, West "ask[s] the Court to order the government to stop destroying [his]

life, to remove [him] from any 'databases' (blacklists), and to tell [him] when [he] was first put

on one and why." (Id. at 75-76, § 6 (footnote omitted).) West also provides what he has

characterized as "innovative solutions" to remedy the "[ c ]overt civil death" he has experienced,

which include but are not limited to: (1) entitlement to all audio and video surveillance

recordings for review; (2) "a restoration of the experiences, i.e., the memories of which he has

been bereft" (which West alleges can be "implanted in [him] by the techniques of brain science")

and the implantation of his own memories into the brains of his enemies "so that they can live

the rest of their lives in horror"; (3) the "fruits of the experiences of which he has been bereft,"

for example, publications and software that should be republished under his name instead of the



                                                  6
names of his enemies; and (4) assorted suggestions that would restore prestige, wealth, and

recognition to West and punish those who have harmed him. (Id. at 76-81, § 6.1.) West also

seeks damages, possibly in the amount of "billions or trillions of dollars," and he provides

various means of calculating and assessing damages. (Id. at 83.)

II.     STANDARD OF REVIEW

       The Court will grant West leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C. §

1915(e )(2)(B) requires the Court to dismiss the Complaint if, among other things, it is frivolous

or fails to state a claim. A complaint is frivolous if it "lacks an arguable basis either in law or in

fact." Neitzke v. Williams, 490 U.S. 319,325 (1989). It is legally baseless if"based on an

indisputably meritless legal theory," Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir.

1995), and factually baseless "when the facts alleged rise to the level of the irrational or the

wholly incredible." Denton v. Hernandez, 504 U.S. 25, 33 (1992). Moreover, "if the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action." Fed. R. Civ. P. 12(h)(3). As West is proceedingpra se, the Court construes his

allegations liberally. Higgs v. Atty Gen., 655 F.3d 333,339 (3d Cir. 2011).

III.   DISCUSSION

       West may not proceed on his claims because his allegations are wholly incredible and

lack a basis in fact. As discussed above, he attributes the loss of his job, his inability to obtain

unemployment compensation benefits, and other matters big and small over the course of several

decades to a conclusion that the government has placed him under physical and mental

surveillance. However, West's attribution of his personal and professional frustrations to a vast

government conspiracy carried out by surveillance of his thoughts, among other means, are



                                                   7
wholly incredible. See, e.g., Khalil v. United States, No. 17CV2652JFBSIL, 2018 WL 443343,

at *4 (E.D.N.Y. Jan. 12, 2018) (finding plaintiffs allegations "wholly incredible" when he

alleged "a broad conspiracy involving surveillance of and interference with his life by the United

States and various government actors"); Czmus v. Meehan, No. CIV.A. 08-1675, 2008 WL

4361046, at * 1 (E.D. Pa. Sept. 24, 2008) (dismissing complaint as factually baseless where "in

short, many of the facts alleged concern a far-reaching conspiracy against Plaintiff by the

Department of Homeland Security"). West's suggestions for relief are also implausible, for

example, his suggestion that the Court could fashion relief in the form of altering memories.

       The Court's conclusion that West's allegations are fantastic is not intended to minimize

West's understandable frustration with his inability to find steady employment in his chosen

profession or his disappointment with how others have treated him throughout the years.

Nevertheless, due to "the vast power, scope, and complication of the whole alleged conspiracy,"

which suggests that every adverse event in West's life is attributable to government interference,

the Court will dismiss the Complaint in its entirely as lacking a basis in fact. 3 Caesar v.

Megamillion Biggame Lottery, 193 F. App'x 119, 121 (3d Cir. 2006) (per curiam).



3
 There are other defects in West's claims. For instance, to the extent West is seeking the
initiation or prosecution of criminal charges against those who wronged him, there is no legal
basis for him to do so through this lawsuit. See Linda R.S. v. Richard D., 410 U.S. 614,619
(1973) (observing that a "private citizen lacks a judicially cognizable interest in the prosecution
or nonprosecution of another"); Mikhail v. Kahn, 991 F. Supp. 2d 596,636 (E.D. Pa. 2014) ("[I]t
is today beyond all reasonable doubt that the prosecution of violations of federal criminal law in
federal court is a function of the federal government, not private parties, and federal courts lack
the power to direct the filing of criminal charges[.]" (citations, quotations, and alteration
omitted)), aff'd, 572 F. App'x 68 (3d Cir. 2014) (per curiam). Additionally, sovereign immunity
bars West's claims against the United States and his damages claims against federal officials in
their official capacities. See F.D.l.C. v. Meyer, 510 U.S. 471,475 (1994) ("Absent a waiver,
sovereign immunity shields the Federal Government and its agencies from suit."); Treasurer of
New Jersey v. U.S. Dep't of Treasury, 684 F.3d 382,395 (3d Cir. 2012) ("Without a waiver of
sovereign immunity, a court is without subject matter jurisdiction over claims against federal
agencies or officials in their official capacities."). West also cannot proceed on his damages
                                                  8
IV.    CONCLUSION

       For the foregoing reasons, the Court will grant West leave to proceed in forma pauperis

and dismiss his Complaint. West will not be permitted to file an amended complaint because the

Court concludes that amendment would be futile. An appropriate Order follows.

                                              BY THE COURT:




claims against Filkosky and Akomolede in their official capacities. See Will v. Mich. Dep 't of
State Police, 491 U.S. 58, 65-66 (1989) (state official acting in their official capacities are not
persons subject to liability under 42 U.S.C. § 1983). The Court will not address any additional
defects in light of the dismissal of the Complaint for lack of a factual basis.
                                                  9
